DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 20 October 2021 is acknowledged. The traversal is on the grounds that: the examiner made no indication that the content of the claims interpreted in light of the description was considered in making the assertion of lack of unity, and thus the examiner has not shown the burden necessary to support the assertion; Applicant believes there is a technical relationship between Groups I-III of a special technical feature; the Office did not show a search burden; and the International Searching Authority appears to have searched all of the claims together. This is not found persuasive.
Applicant argues that in light of Annex B of the Administrative Instructions under the PCT at (b) Technical Relationship that the determination of “special technical features” is one that must be made on the contents of the claims interpreted in light of the description and the drawings and that there was no indication that the content of the claims was interpreted in light of the description in making the assertion of a lack of unity.
It is agreed that the expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art and that the 
Further, while Applicant further argues that the examiner has not provided any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion, however the examiner is unaware of any requirement to provide detail as to how a claim interpretation is in light of the specification. Lack of unity a posteriori is established by identifying the common technical feature unifying the claims and demonstrating that the technical feature is known in the prior art. This was properly demonstrated by the examiner in the Restriction requirement mailed 20 September 2021. Additionally, Applicant fails to distinctly point out the supposed error(s) in the examiner’s interpretation of the claims in light of the specification.
Applicant argues that under 37 CFR 1.475(a) that unity of invention does exist between Groups I-III because there is a technical relationship that involves the same special technical feature.
However, as set forth in MPEP 1850 II, lack of unity of invention can be established “a posteriori” after taking the prior art into consideration. Therefore, there is a lack of unity of invention because even though the inventions of these groups each require the technical feature of a film having a gas barrier resin and an elastomer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kitano et al. (US 2014/0096882 A1, “Kitano”) and the evidence provided by Tsunoda et al. (US 2015/0007921 A1, “Tsunoda”) as set forth in paragraph 11 of the Restriction requirement mailed 20 September 2021.
Applicant argues that the Office action has not considered the relationship of the inventions of Groups I-III with respect to 37 CFR 1.475(b)(1) and MPEP 806.03.
However, while 37 CFR 1.475(b)(1) states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn to a product and a process specially adapted for the manufacture of the product, this does not preclude that there is lack of unity of invention under PCT Rule 13.1 and 13.2 (see also MPEP 1850 II). Further, Applicant has not provided any evidence that the process is “specially adapted for” the manufacture of the product. Therefore, while MPEP 806.03 states that restriction should not be required if claims are not directed to distinct inventions, it is the examiner’s position that the inventions of Groups I-III are in fact distinct.
Applicant argues that if the search and examination of an entire application can be made without a serious burden, the examiner must examine it on the merits, even though it includes claims to distinct or independent inventions. Applicant further argues that a search of all the claims would not impose a serious burden on the Office.
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraph 11 of the previous Office Action.
Applicant argues that the International Searching Authority appears to have searched all the claims together.
However, there is nothing that requires that the USPTO must defer to the International Searching Authority or that the USPTO is precluded from independently revisiting the inquiry regarding lack of unity. Further, it is noted that MPEP 1850 II states that lack of unity of invention may be directly evident “a priori”, that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori”, that is, after taking the prior art into consideration. As set forth in paragraph 11 of the Office action mailed 20 September 2021, the examiner has shown that the present invention does not make a contribution over the prior art, i.e. has shown there is a lack of unity a posteriori and therefore, the Restriction requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1,
With respect to claim 8, it is unclear if the at least one elastomer layer (B1) comprising a styrene elastomer having a double bond means the end layer has no double bond, i.e. the styrene elastomer having a double bond is merely a precursor, or if the end layer does have a double bond. Clarification is respectfully requested. 
Claims 2-7 and 9-10 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (US 2014/0096882 A1, “Kitano”) and the evidence provided by Tsunoda et al. (US 2015/0007921 A1, “Tsunoda”).
With respect to claims 1 and 4, Kitano discloses a multilayer structure 1, i.e. film, comprising elastomer layers 3, i.e. an elastomer, and barrier layers 2 containing a gas barrier resin (Abstract). The gas barrier resin has an oxygen permeability of 1.0 cc·mm/(m2·day·atm) or less ([0053]) and a thickness of 10 µm or less ([0022]). Therefore, at a thickness of 10 µm (0.01 mm) and an oxygen permeability of 1.0 cc·mm/(m2·day·atm), the gas barrier resin has an oxygen permeability of 100 mL/(m2·day·atm) (1.0/0.01 = 100; 1 cc = 1 mL). Similarly, the elastomer has an air permeability of 10.0 cc·mm/(m2·day·atm) or less ([0098]) and has a thickness of 0.001-100 µm ([0046]); thus, at a thickness of 100 µm (0.1 mm) and air permeability of 10.0 cc·mm/(m2·day·atm), the elastomer has an air permeability of 100 mL/(m2·day·atm) (10.0/0.1 = 100; 1 cc = 1 mL) or less. Therefore, since the layers comprising the multilayer structure 1 have oxygen and air, i.e. nitrogen and oxygen, permeabilities of less than 100 mL/(m2·day·atm), then the multilayer structure 1, i.e. film, has an oxygen permeability of less than 100 mL/(m2·day·atm). Kitano additionally discloses the barrier layer is made from polyamide resin and ethylene-vinyl alcohol copolymer ([0054]), such 2/L1 would necessarily inherently be 1.5 or less.
In light of the overlap between the claimed film and that taught by Kitano, it would have been obvious to one of ordinary skill in the art to use a film that is both taught by Kitano and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 2, while there is no explicit disclosure from Kitano regarding an elongation ratio at break ETD/EMD of the film is 0.9 or more and 1.7 or less, MD denotes an elongation at break in the machine direction and ETD denotes an elongation at break in the transverse direction, given that Kitano discloses an identical film made from identical components as that presently claimed, then it is clear such a film would necessarily inherently have an elongation ratio at break ETD/EMD of 0.9 or more and 1.7 or less as claimed.
With respect to claim 3, Kitano discloses the barrier layer is made from ethylene-vinyl alcohol copolymer ([0054]).
With respect to claim 5, Kitano discloses the multilayer structure has seven or more layers made from the elastomer layers and the barrier layers in total ([0044]).
With respect to claim 6, Kitano discloses the gas barrier layer 2 and elastomer layer 3 are alternately laminated ([0045]), as shown in Fig. 1 below.

    PNG
    media_image1.png
    383
    512
    media_image1.png
    Greyscale

With respect to claims 7-8, Kitano discloses a multilayer structure 1 having alternately laminated elastomer layers 3 and barrier layers 2, along with an outermost layer 4 containing an elastomer component (Abstract), as shown in Fig. 1 below. The outermost layer 4 contains an elastomer component which may heat-adhere to diene rubber ([0132]); the elastomer component which may heat-adhere to the diene rubber 

    PNG
    media_image1.png
    383
    512
    media_image1.png
    Greyscale

With respect to claim 9, Kitano discloses a multilayer structure 1 having alternately laminated elastomer layers 3 and barrier layers 2, along with an outermost layer 4 containing an elastomer component (Abstract), as shown in Fig. 1 below. The elastomer layers 3 are made from an elastomer component, which include polyolefin-based thermoplastic elastomer, polyvinyl chloride-based elastomer, chlorinated polyethylene-based thermoplastic elastomer, polyurethane-based thermoplastic elastomer, polyester-based thermoplastic elastomer, and fluorocarbon resin-based thermoplastic elastomer ([0099]), which are all not styrene-butadiene, i.e. the hydrocarbon elastomer comprising the at least one elastomer layer (B1). Thus, the elastomer layer 3 corresponds to the elastomer layer (B2) formed from a polymer other than the polymer comprising a hydrocarbon elastomer.

    PNG
    media_image1.png
    383
    512
    media_image1.png
    Greyscale

With respect to claim 10, Kitano discloses the elastomer component comprised in the elastomer layer includes polyurethane-based thermoplastic elastomer ([0099]), i.e. the polymer from which the elastomer layer (B2) is formed comprises a polyurethane elastomer.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isoyama et al. (US 2009/0012236 A1, “Isoyama”).
With respect to claims 1 and 3-4, Isoyama discloses a multilayer film having an elastomer laminated on at least one side of a resin composition ([0015]), where the resin composition has excellent barrier properties ([0016]), i.e. there is at least one gas barrier layer (A) formed from a polymer comprising a gas barrier resin, and at least one elastomer layer (B) formed from a polymer comprising the elastomer. The resin composition is made from a modified ethylene-vinyl alcohol copolymer (C) having a unit (I) having the structure shown below, where R1, R2, R3, and R4 represent hydrogen, an aliphatic hydrocarbon group having 1-10 carbon atoms, an alicyclic hydrocarbon group having 3-10 carbon atoms, and an aromatic hydrocarbon group having 6-10 carbon 1, R2, R3, and R4 can be the same or different, R3 and R4 can be combined, provided that they are not hydrogen atoms, and R1, R2, R3, and R4 may have other groups ([0018]); the amount of the structure unit (I) in the modified ethylene-vinyl alcohol copolymer (C) is 0.3 to 40 mol%, which provides a modified ethylene-vinyl alcohol copolymer is excellent in gas barrier properties, stretchability, flexibility, and flex resistance ([0023]). The modified ethylene-vinyl alcohol copolymer (C) is made by reacting an ethylene-vinyl alcohol with a monovalent epoxy compound (B) ([0039]), which includes 1,2-epoxybutane ([0038]). Thus, Isoyama discloses an identical modified ethylene-vinyl alcohol copolymer as that used in the present application as a gas barrier resin (see instant specification, [0038-0039], [0041], [0043], [0048-0049], [0051], [0126-0127], [0139], [0142-0143], and Examples 1-6 and 13-32), and thus the modified ethylene-vinyl alcohol copolymer of Isoyama corresponds to the gas barrier resin presently claimed and would inherently have a glass transition temperature of 70°C or less. The elastomer that is laminated to at least one side of the resin composition is made from an elastomer, such as thermoplastic polyurethane, thermoplastic styrene-based elastomers, thermoplastic polyester elastomers, and thermoplastic polyamide elastomers ([0079-0080]), which are the same as those used in the present invention (see instant specification, [0064]), and thus corresponds to the elastomer presently claimed. The modified ethylene-vinyl alcohol copolymer has an oxygen transmission of not more than 100 cc·20 µm/(m2·day·atm) and is used in food packaging or the like since it provides a low oxygen transmission rate ([0044]). While there is no explicit disclosure from Isoyama regarding the film’s oxygen permeability coefficient, given that Isoyama discloses an identical film made from identical components as that of the 2·day·atm) as claimed. Alternatively, given that Isoyama discloses the film is used in food packaging because it has a low oxygen transmission rate ([0044]), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the oxygen permeability coefficient, including over values presently claimed, in order to provide effective food packaging. Further, while there is no explicit disclosure from Isoyama regarding a ratio L2/L1 being 1.5 or less in a case where tension is applied to stretch the film in a machine direction at 20°C such that a twofold increase in length of the film is kept for 30 seconds and then released, where L1 represents a length of the film in the machine direction prior to application of the tension and L2 denotes a length of the film in the machine direction subsequent to the release of the tension, given that Isoyama discloses an identical film made from identical components as that presently claimed, then the film would inherently have a ratio L2/L1 being 1.5 or less as presently claimed.

    PNG
    media_image2.png
    403
    335
    media_image2.png
    Greyscale

In light of the overlap between the claimed film and that taught by Isoyama, it would have been obvious to one of ordinary skill in the art to use a film that is both taught by Isoyama and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 2, while there is no explicit disclosure from Isoyama regarding an elongation ratio at break ETD/EMD being 0.9-1.7, where EMD denotes an elongation at break in the machine direction and ETD denotes an elongation at break in the transverse direction, given that Isoyama discloses an identical film made from identical components as that presently claimed, then it is clear the film would inherently have an elongation ratio at break ETD/EMD of 0.9-1.7 as presently claimed.
With respect to claim 6, Isoyama discloses the elastomer is laminated on at least one side of the resin composition layer ([0015]), and thus the resin composition layer, i.e. gas barrier layer, and elastomer, i.e. elastomer layer, are laminated alternately.
With respect to claim 7, Isoyama discloses the elastomer is laminated on at least one side of the resin composition layer ([0015]), i.e. the elastomer is on an outermost layer. Isoyama further discloses the elastomer is made from a thermoplastic styrene-based elastomer ([0080]), i.e. the at least one elastomer layer comprises at least one elastomer formed from a polymer comprising a hydrocarbon elastomer.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 2012/0225990 A1) in view of D’Aprile et al. (WO 2017/162656 A1, “D’Aprile”) and the evidence provided by Tsunoda et al. (US 2015/0007921 A1, “Tsunoda”).
With respect to claims 1 and 3, Jacob discloses a barrier film made from thermoplastic elastomer components having excellent durability and impermeability to fluids such as air, made by dispersing elastomers in a thermoplastic matrix, which provides a film that is highly extensible and elastic ([0020]). Jacob discloses the 2·day·atm) at 65% relative humidity and 20°C ([0035]), such as EVAL E-105 ([0035]). As evidenced by Tsunoda, EVAL E-105 has a glass transition temperature of 55°C (Tsunoda, [0470]). Thus, the thermoplastic matrix made from ethylene vinyl alcohol copolymer corresponds to the gas barrier resin having a glass transition temperature of 70°C or below.
Jacob does not disclose where in a case where tension is applied to stretch the film in a machine direction (MD) at 20°C such that a twofold increase in length of the film is kept for 30 seconds, and then the tension is released, a ratio L2/L1 is 1.5 or less, where L1 denotes a length of the film in the MD prior to application of the tension and L2 denotes a length of the film in the MD subsequent to release of the tension.
D’Aprile teaches true elastomers are defined by the ASTM, Special Technical Bulletin, No. 184 standard, as materials capable of being stretched, at room temperature, to twice their intrinsic length and which, once they have been released after holding them under tension for 5 minutes, return to within 10%, i.e. a ratio of a pure elastomeric material being L2/L1 would be 1.1 or less, of their initial length in the same time ([0036]).
Jacob and D’Aprile are analogous inventions in the field of elastomers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Jacob to be more elastomeric as 
While there is no explicit disclosure from Jacob in view of D’Aprile regarding the film’s oxygen permeability, given that Jacob in view of D’Aprile discloses an identical article as that presently claimed, then it is clear the article would encompass oxygen permeability coefficients that overlap with that presently claimed.
Alternatively, given that Jacob discloses the ethylene vinyl alcohol copolymer has a low oxygen transmission rate (Jacob, [0035]), the elastomer has low permeability (Jacob, [0021]), and the composition that forms a film that exhibits excellent impermeability to fluids such as air, i.e. nitrogen and oxygen (Jacob, [0020]), it would have been obvious to one of ordinary skill in the art to control the oxygen permeability coefficient of the film, including over values presently claimed, in order to provide a film with low oxygen transmission rate, low permeability, and excellent impermeability to air (Jacob, [0020-0021] and [0035]).
With respect to claim 2, while there is no explicit disclosure from Jacob in view of D’Aprile regarding an elongation ratio at break ETD/EMD of the film being 0.9-1.7, where EMD denotes an elongation at break in the machine direction and ETD denotes an elongation at break in a transverse direction, given that Jacob in view of D’Aprile discloses an identical film to that presently claimed, it is clear the film of Jacob in view of D’Aprile would inherently have an elongation ratio at break ETD/EMD of 0.9-1.7 as claimed.


Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Suzuki et al. (US 11,020,942 B2) appears to disclose a similar invention to that presently claimed, but has the same effective filing date of the present application.
Hayashi et al. (US 2014/0124114 A1) discloses an inner liner for a pneumatic tire having no less than 8 resin layers; the resin layer having a layer A containing a resin having gas barrier properties, and a layer B containing an elastomer (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787